DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/777,287, filed 01/30/2020, claims foreign priority to JAPAN 2019-016848 filed on 02/01/2019 and JAPAN 2019-179333 filed 09/30/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in Response to a Request for Continued Examination filed on 01/18/2022.  Claim 1-13, filed 01/18/2022, are pending and ready for examination.  Claims 12-13 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al, hereinafter Modi, U.S. Pub. No. 2016/0187368 A1, in view of Nakajima Masahiro, hereinafter Nakajima, JP2013157055A. 

Regarding independent claim 1 Modi teaches:
	A sensor system comprising: 
	a sensor that is provided in a structure and detects an acceleration (Modi, fig 1A, Fig 1B, ¶ 0015, ¶ 0027:  Modi teaches “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015) which discloses “sensor that is provided in a structure” where the sensors contain a “3-axes accelerometer” (¶ 0027)); 
	a storage unit that stores installation information indicating a relationship between a direction of a gravitational acceleration and a direction of a detection axis of the sensor, the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure (Modi, fig. 1A, fig 1B, ¶ 0015-¶ 0016, ¶ 0026-¶ 0027, 
¶ 0046-¶ 0049:  Modi teaches “When mounted and/or installed, the sensors may be calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor” (¶ 0015).  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi teaches “a relationship between a direction of a gravitation acceleration and a direction of a detection axis of the sensor.”  Additionally, “calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor discloses “the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure); and, 
	Modi does not teach:
	a drop determination unit that determines whether or not the sensor is dropped [from the structure] based on a representative value of accelerations in the direction of the detection axis detected by the sensor and the gravitational acceleration value in the direction of the detection axis specified based on the installation information.	
	Nakajima teaches:
	a drop determination unit that determines whether or not the sensor is dropped [from the structure] based on a representative value of accelerations in the direction of the detection axis detected by the sensor and the gravitational acceleration value in the direction of the detection axis specified based on the installation information  (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140) where calculations would take place implying  “a drop determination unit,” and a main memory (142) (4th page 8th paragraph) and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” (14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph).  “Predetermined value” implies the value is known and programmed into the system as part of the “installation information”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a drop determination unit as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
Modi teaches:
	the sensor is dropped [from the structure] (Modi, fig 1A, fig 1B, ¶ 0014-¶ 0015:  Modi teaches information that “may determine if there is a falling off event of the sensor, during which the sensor is dislodged and/or displaced by an event” (¶ 0014) where the “a falling off event” reads on “dropped from a structure” as the “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015).  

Regarding claim 7 Modi as modified does not teach:
	the representative value is an average value or a median value.
	Nakajima teaches:
	the representative value is an average value or a median value (Nakajima, 12th page 7th – 8th paragraph, Nakajima teaches “an average value AG of acceleration data G1 to GM in three axial directions for a predetermined time T4” (see eqn. 11)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a representative value as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
	

Regarding claim 10 Modi as modified teaches:
	an output unit that outputs a determination result by the drop determination unit to an outside of the sensor system (Modi, ¶ 0081:  Modi teaches a “network interface 29 may provide a direct connection to a remote server via a wired or wireless connection” which “may allow the device to communicate with other computers via one or more local, wide-area, or other communications networks” (¶ 0081) thereby disclosing “an output unit that outputs a determination result by the drop determination unit to an outside of the sensor system”). 

Regarding independent claim 11 Modi teaches:
	A sensor drop determination method comprising: 
	a data acquisition step of acquiring an output signal of a sensor that is provided in a structure and detects an acceleration (Modi, fig 1A, Fig 1B, ¶ 0015-¶ 0016, ¶ 0026-¶ 0027:  Modi teaches “The processor 64, the controller 73, and/or the remote system 74 may compare the acquired data with pre-stored data to determine the type of event” (¶ 0041) which discloses “a data acquisition step of acquiring an output signal of a sensor.”  Modi also teaches “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015) which discloses “sensor that is provided in a structure” where the sensors contain a “3-axes accelerometer” (¶ 0027) which “detects acceleration”); 
	a representative value calculation step of calculating a representative value of accelerations in a direction of a detection axis detected by the sensor, based on an output signal of the sensor (Modi, ¶ 0027-¶ 0029:  Modi teaches the accelerometers can be determined to be in a free fall condition, “when the three axes components ax, ay, and az register that the accelerometer 61a in a zero gravity state for a particular time period” (¶ 0027) and that the accelerometer provides the acceleration values to the processor for analysis (¶ 0029) thereby disclosing a “calculation step of calculating a representative value of the accelerations in a direction of detection axis detected by the sensor, based on an output signal of the sensor” where the “calculation step” is done in the processor and “the three axes components” are the “output signal(s) of the sensor”); and 
	indicating a relationship between a direction of a gravitational acceleration stored in a storage unit and the direction of the detection axis of the sensor, 
	the installation information comprising the gravitational acceleration value of the sensor at the time of installation of the sensor on the structure (Modi, fig. 1A, fig 1B, ¶ 0015-¶ 0016, 
¶ 0026-¶ 0027, ¶ 0046-¶ 0049:  Modi teaches “When mounted and/or installed, the sensors may be calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor” (¶ 0015).  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi teaches “a relationship between a direction of a gravitation acceleration and a direction of a detection axis of the sensor.”  Additionally, “calibrated and/or configured so as to set a range of motion, displacement, force, acceleration, and the like for the sensor discloses “the installation information comprising a gravitational acceleration value of the sensor at the time of installation of the sensor on the structure);
	Modi does not teach:	
	a drop determination step of determining whether or not the sensor is dropped from the structure based on the representative value of the acceleration in the direction of the detection 
	Nakajima teaches:
	a drop determination step of determining whether or not the sensor is dropped from the structure based on the representative value of the acceleration in the direction of the detection axis, and a gravitational acceleration value in the direction of the detection axis specified based on installation information (Nakajima, fig 2, 4th page 8th-10th paragraph, 6th page 3rd-5th paragraph, 11th page,  Nakajima teaches Processing apparatus (100) which contains a “three-axis acceleration sensor (146) and a central processing unit (CPU) (140) where calculations would take place implying  “a drop determination unit,” and a main memory (142) (4th page 8th paragraph) and that “the state determination unit (166) detects the attitude of which one of the three axial directions of the information processing apparatus (100) is facing the direction of gravity” (6th page 3rd paragraph) thereby teaching “the direction of the detection axis” that the “gravitational acceleration” is in. This orientation would be stored in memory (fig 2 main memory (142).  Nakajima also teaches “When the acceleration in the direction of gravity of the information processing apparatus 100 falls within the range of the predetermined value, as shown in Fig. 13A, the information processing apparatus 100 is not lifted from a desk or the like” (11th page 1st paragraph) therefore since it has not been “lifted from a desk or the like” it has been dropped.  “Acceleration in the direction of gravity of the information processing apparatus” reads on “representative value of accelerations in the direction of the detection axis,” and “predetermined value” is based on “a gravitational acceleration value” as “the sum of the difference between the asymptotic line AF and the resultant force Rn is a predetermined value” (14th page last paragraph) and “in the ideal state, the asymptotic line AR indicates 1(G) (11th page 9th paragraph).  “Predetermined value” implies the value is known and programmed into the system as part of the “installation information”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including a drop determination unit as disclosed by Nakajima in order to provide a system in which the “fluctuation value can be reduced by shortening the time” thereby performing a “more accurate detection” in which “false detection of Tilt Drop detection can be prevented (Nakajima, 11th page 2nd paragraph).
	Modi teaches:
	the sensor is dropped [from the structure] (Modi, fig 1A, fig 1B, ¶ 0014-¶ 0015:  Modi teaches information that “may determine if there is a falling off event of the sensor, during which the sensor is dislodged and/or displaced by an event” (¶ 0014) where the “a falling off event” reads on “dropped from a structure” as the “sensors may be disposed, for example, on a door and or window of a home or building” (¶ 0015).  

Regarding claim 12 Modi teaches:
	when the sensor is dropped, the direction of the detection axis changes compared to the time of installation (Modi, fig 1A, fig 1B, ¶ 0029, ¶ 0046:  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi discloses “the direction of the detection axis changes compared to the time of installation”). 

Regarding claim 13 Modi teaches:
	when the sensor is dropped, the direction of the detection axis changes compared to the time of installation (Modi, fig 1A, fig 1B, ¶ 0029, ¶ 0046:  Modi also teaches “The processor 64, the controller 73, and/or the remote system 74 may determine orientation change (e.g., the change in ax, ay, and az values (values from the accelerometer) and /or bx, by, and bz values” (¶ 0046) where “bx, by, and bz values” are values from the electronic compass (¶ 0029). A “change” would be with respect to the calibration values where the calibration values teaches “installation information.”  Therefore, Modi discloses “the direction of the detection axis changes compared to the time of installation”). 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Modi as modified by Nakajima and in further view of Zhang et al. (hereinafter Zhang) CN105866469A.
 
Regarding claim 2 Modi as modified does not teach:
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value is greater than a determination value in the direction of the detection axis.
	Zhang teaches:
Zhang, 3rd page 12th paragraph- 4th page 2nd paragraph, Zhang teaches “If it is determined that the absolute value of the difference between the acceleration and the gravitational acceleration exceeds the preset value, it is determined that the terminal is landed” (4th page 2nd paragraph) where “the acceleration value” reads on “representative value of the accelerations detected by the sensor,” “preset value” reads on “determination value,” and “determining that the terminal is landed” implies “the sensor” was dropped).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including an absolute value difference as taught by Zhang in order to provide a system in which “the accuracy of the terminal acquiring the collision feature information” has been improved (Zhang, 5th page last paragraph).  

Regarding claim 4 Modi as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when an absolute value of a difference between the representative value of the accelerations detected by the sensor and the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of the detection axes.
	Zhang teaches:
	the sensor has a plurality of the detection axes in different directions, and 
(Zhang, 3rd page 12th paragraph-4th page 2nd paragraph, 6th page 2nd – 5th paragraph, Zhang teaches “a plurality of detection axes in different directions” (6th page 2nd  paragraph).  Zhang also teaches determining in what direction the sensor is falling (6th page 2nd paragraph) this may be done by determining the “absolute value of the difference between the acceleration and the gravitational acceleration” (4rd page 2nd paragraph) of each of the axes. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including an absolute value difference as taught by Zhang in order to provide a system in which “the accuracy of the terminal acquiring the collision feature information” has been improved (Zhang, 5th page last paragraph).  

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Modi as modified by Nakajima and Zhang and in further view of Shibata, U.S. Pub. No. 2010/0172052 A1.

Regarding claim 3 Modi as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 

	Shibata teaches:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a determination value in any one or more of the directions of the plurality of detection axes (Shibata, ¶ 0042-¶ 0045, ¶ 0051-¶ 0056,  Shibata teaches “determination is performed every time on the basis of the absolute value of the difference between the detected values for two axes among the acceleration values for the three axes orthogonal to one another” (¶ 0045) where “determination” implies  “fall detection.” Shibata also teaches that when the above mentioned “absolute value of the difference between the detected values for two axes” are within a “reference range” which reads on “determination value” the sensor is in a falling state (¶ 0052)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system in which “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   

Regarding claim 6 Modi as modified does not teach:

	Shibata teaches:
	the drop determination unit determines that the sensor is dropped when the absolute value of the difference is greater than a second determination value in any one or more of the directions of the plurality of the detection axes (Shibata, fig 12, ¶ 0061, ¶ 0095-¶ 0098, Shibata teaches “after the differential value                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     (which indicates an acceleration value) of the absolute value of the acceleration falls below the threshold DAth1” (¶ 0095) the device is in a “fall start state.” where DAth1 indicates a first determination value. Shibata teaches the acceleration due to gravity in a” low-gravity state (gravity free state)” is zero, therefore “difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value” would be the same as the absolute value of the acceleration represented by                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    .  Shibata also teaches “when                         
                            
                                
                                    
                                        
                                            a
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     falls within the range from the threshold DAth2 to a threshold DAth4 it is considered that the fall detection device has been put into the third state S3 “low gravity state” (¶ 0096) and if it stays in this range for a predetermined amount of time the device is put into a “fall-in-progress” state.  Therefore “the range from the threshold DAth2 to a threshold DAth4” would be considered “the second determination value.”   Shibata teaches                         
                            
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        a
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        z
                                    
                                    
                                        2
                                    
                                
                            
                        
                     (¶ 0061), thereby teaching a comparison using all three of the “directions of the plurality of detection axes”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including the process of determining a sensor drop as disclosed .   	

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modi as modified by Nakajima Masahiro and in further view of Shibata, U.S. Pub. No. 2010/0172052 A1.

Regarding claim 5 Modi as modified does not teach:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when a difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of detection axes.
	Shibata teaches:
	the sensor has a plurality of the detection axes in different directions, and 
	the drop determination unit determines that the sensor is dropped when a difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value is greater than a first determination value in any two or more of the directions of the plurality of detection axes (Shibata, fig 3, 
¶ 0014-¶ 0016, ¶ 0061-¶ 0068, Shibata teaches when the sensor is in a “low-gravity state (gravity free state)” (¶ 0066) the sensor in falling.  Shibata also teaches “a plurality of detection axes in different directions” where the “accelerations in three orthogonal axis directions”
(¶ 0015) are obtained.  Additionally, Shibata teaches in a “gravity free state,” falling, the absolute value of the acceleration the differential value of the acceleration both become 0.  However, “if an offset exists in the output produced by the acceleration sensor (60), the absolute value of the acceleration does not completely become 0” (¶ 0066).  If the absolute value of the acceleration falls below a threshold or is within a predetermined range the device is in a “low-gravity state,” where a threshold or a predetermined range imply a “first determination value,” and after a specific period of time is considered to be in a fall.  Since Shibata teaches the acceleration due to gravity in a” low-gravity state (gravity free state)” is zero, the “difference between an absolute value of the representative value of the accelerations detected by the sensor and an absolute value of the gravitational acceleration value” would be the same as the absolute value of the acceleration.  Shibata teaches                         
                            
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        a
                                        x
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        y
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        a
                                        z
                                    
                                    
                                        2
                                    
                                
                            
                        
                     (¶ 0061), thereby teaching a comparison using all three of the “directions of the plurality of detection axes”) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including the process of determining a sensor drop as disclosed by Shibata in order to provide a system that “reduce(s) the processing load put when making a determination using software” and “is allowed to reliably determine the start of a fall” (Shibata, ¶ 0014).   

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Modi as modified by Nakajima and in further view of Kasama, U.S. Pub. No. 2014/0039828 A1.  

Regarding claim 8 Modi as modified does not teach: 

	the drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped
	Kasama teaches:
	the storage unit stores a determination result by the drop determination unit, and 
	the drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped (Kasama, fig 4, ¶ 0040, Kasama teaches that after a drop has been determined, the time is recorded in memory.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore the “drop determination unit does not perform the determination when the determination result stored in the storage unit indicates that the sensor is dropped.)

Regarding claim 9 Modi as modified does not teaches:
	an arithmetic unit that performs an arithmetic based on an acceleration value detected by the sensor, and 
	wherein when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit
	Kasama teaches:
	an arithmetic unit that performs an arithmetic based on an acceleration value detected by the sensor, and 
	wherein when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit (Kasama, 
¶ 0041, fig 4, Kasama teaches the “application processing unit (14) determines the occurrence of the drop” where “application processing unit” reads on “arithmetic unit.”  The “application processing unit” uses acceleration information obtained by the sensor unit to “perform(s) an arithmetic based on an acceleration value” to determine if a drop has occurred.  According to fig 4, after the app. is activated the sampling and calculating starts.  The process ends after a drop has occurred and does not start again until the application is activated.  Therefore “when it is determined that the sensor is dropped, the drop determination unit does not output the acceleration value detected by the sensor to the arithmetic unit”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method to determine if a drop has occurred as taught by Modi by including an application processing unit as disclosed by Kasama in order to provide a drop determination system where “it is possible to improve the accuracy of the drop determination” (Kasama, ¶ 0071)

Response to Arguments
Applicant’s arguments (remarks) filed 09/15/2021 have been fully considered. 

Regarding Claim Objections page 5 of applicant’s remarks, based on applicant’s arguments and changes made to claims 1 and 11, the Claim Objections have been withdrawn for claims 1 and 11.

Regarding Rejection under 35 U.S.C. § 103, page 5-8 of applicant’s remarks.  Applicant argues “In all the cited art, the sensor does not drop from the structure, but the structure and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fonzi, III et al., U.S. Pat. No. 10,043,368 B1, teaches a fall detection system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/4/2022